 PLUMBERS LOCAL 669 (AMERICAN FIRE PROTECTION)Road Sprinkler Fitters, Local 669, U.A., AFL-CIO(American Automatic Fire Protection, Inc.) andRaymond D. Woodruff. Case 16-CB-195811 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 17 June 1983 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order,with a modified remedy.AMENDED REMEDYAs part of the remedy designed to make Wood-ruff whole for the Respondent's unlawful actionstoward him, the judge ordered the Respondent "totender to Woodruff the difference between hisactual wages during the months of January andFebruary 1982 and the contract wages of $14.86 anhour based upon the grievance settled between theEmployer and the Respondent on 2-11-82." In ad-dition, the judge ordered that, if the Respondentprocessed another similar grievance for the timeperiod after February 1982, the Respondent shouldsimilarly reimburse Woodruff. The Respondent ex-cepts to the imposition of any remedial obligationsbased on the grievance settlement, contending thatthe grievance settlement was not encompassedwithin the General Counsel's complaint and that noissues pertaining to the grievance settlement werei The Respondent excepts to the judge's finding that employees LarryWright and Roger Norman were union members and that the Respond-ent had no objection to their employment by American Automatic FireProtection, Inc. (American). We find merit in this exception. The recordreveals that, although Wright and Norman were employed in bargainingunit positions, there is no evidence that they ever tendered dues to theRespondent through the dues-checkoff provision of the collective-bar-gaining agreement between the Respondent and American or throughany other means. Moreover, it appears that the Respondent did not con-done American's employment of Wright and Norman at wage ratesbelow those specified in the collective-bargaining agreement, as evi-denced by the Respondent's filing a grievance over American's failure toadhere to the contractual wage and benefit provisions and American'sdischarge of Wright and Norman immediately after the filing of thegrievance. However, the judge's incorrect characterization of Wright andNorman as union members and of the Respondent's condonation of theiremployment does not in any way affect the validity of the other reasonsgiven by the judge, with which we agree, for finding that the Respond-ent denied employee Raymond Woodruff's membership on some groundother than his failure to tender periodic dues and initiation fees. Accord-ingly, we agree with the judge that the Respondent's action in causingAmerican to discharge Woodruff because he was not a member of theRespondent was violative of Sec 8(b)(2) of the Act.268 NLRB No. 75litigated at the hearing. We find merit in the Re-spondent's exception.Sometime in February 1982 the Respondent fileda grievance over American's failure to adhere tothe wage and fringe benefit provisions of the col-lective-bargaining agreement.2On 11 February1982 American and the Respondent signed a writ-ten settlement of the grievance whereby Americanagreed to pay the Respondent $3000. The settle-ment agreement was introduced into evidence bythe Respondent as part of its defense. There wereno allegations in the complaint concerning the set-tlement agreement, nor did counsel for the GeneralCounsel request any remedy involving the settle-ment agreement. In fact, counsel for the GeneralCounsel did not even consider the settlementagreement relevant to the litigable issues in thecase, as evidenced by his objections at the hearingto both the introduction of the settlement agree-ment and any questions relating to the settlementagreement asked by Respondent's counsel to wit-nesses. Although the judge characterized the $3000settlement as "exorbitant" and an "apparent Sec-tion 302 violation," he based his characterizationon his belief that Respondent's liability under thegrievance was much less than $3000 and that Re-spondent did not reimburse to Woodruff or anyother employee his respective share of back wagesincluded in the $3000 figure. However, it is unclearexactly what monetary liability American hadunder the grievance, how or on what basis Re-spondent calculated American's liability to be$3000, or what Respondent did with the $3000.Under these circumstances, we are unwilling tolook behind a settlement agreement voluntarily en-tered into by the parties, especially where, as here,no party has asked us to set aside the agreement orlitigate at the hearing any issue pertaining to thepropriety of the agreement. Accordingly, wehereby delete from the judge's recommendedremedy the requirement that Respondent tender toWoodruff any portion of the 11 February 1982 orsubsequent grievance settlements, and we disavowall of the judge's remarks concerning the 11 Febru-ary 1982 settlement agreement.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Road Sprin-kler Fitters, Local 669, U.A., AFL-CIO, its offi-2 The grievance was not introduced into evidence3 As the judge made no reference to the II February 1982 settlementagreement in his recommended Order, no amendment of his Order is nec-essary515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcers, agents, and representatives, shall take theaction set forth in the Order.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was tried before me on August 5 in Tulsa, Oklaho-ma, based upon a charge filed by Raymond D. Wood-ruff, an individual (herein the Charging Party), on April23, 1982, and a complaint issued by the Regional Direc-tor for Region 16 of the National Labor Relations Boardon May 20, 1982.1 The complaint alleges that the RoadSprinkler Fitters, Local 669, U.A. (herein the Respond-ent), violated Section 8(b)(2) of the Act by causingAmerican Automatic Fire Protection, Inc. (herein theEmployer), to discharge employee Woodruff, becauseWoodruff was not a member of the Respondent. The Re-spondent's timely answer denies the commission of anyunfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel and the Respondent. Bothbriefs were duly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the followingFINDINGS OF FACTI. JURISDICTION-STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, the Respondent admits, and Ifind that American Automatic Fire Protection, Inc., is anOklahoma corporation engaged in the construction in-dustry as an installer of fire protection equipment inOklahoma. Jurisdiction is not in issue. American Auto-matic Fire Protection, Inc., in the past 12 months, in thecourse and conduct of its business operations purchasedand received at its Oklahoma facility, goods and materi-als, valued in excess of $50,000 directly from points lo-cated outside the State of Oklahoma. I conclude and findthat American Automatic Fire Protection, Inc., is an em-ployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.The complaint alleges, the Respondent admits, and Iconclude and find that the Respondent is a labor organi-zation within the meaning of Section 2(5) of the Act.II. BACKGROUNDAmerican Automatic Fire Protection, Inc., Tulsa,Oklahoma, the Employer herein, was incorporated inMarch 1981 by its owner and president, Harry Horton,who also is a journeyman member of the Respondent.Subsequent to incorporation, Horton signed the existingI All dates herein are in 1982 unless otherwise specified.national agreement between the National AutomaticSprinkler and Fire Control Association, Inc., and the Re-spondent. The bargaining unit represented by the Re-spondent consists only of installers. Employees who fab-ricate the systems are not in the bargaining unit. The na-tional agreements' term was April 1, 1979, to March 31,1982. Several articles of the national agreement, includ-ing wage rates, welfare fund, and pension fund, wereamended, effective April 1, 1981, and terminating withthe national agreements' term on March 31, 1982. At thetime Horton executed the national agreement he did notemploy any employees. The Respondent pursuant to thenational agreement has 48 hours to supply men and fail-ing such referral the employer is free to hire from anysource. On March 8 the Employer executed an interimcontract with the Union concerning extension of the ex-isting contract. Upon expiration of the national agree-ment on March 31, 1982, the Respondent engaged in astrike of several fire protection companies, however, theinstant Employer was not a target of the strike. Thestrike lasted until April 13 at which time a new nationalagreement was consummated. The Respondent coversthe 50 States from its national office in Adelphi, Mary-land, through business agents elected to Regional posi-tions. At the time of the events herein J. R. Lively wasthe Respondent's business agent responsible for theStates of Oklahoma, Kansas, and the southern half ofMissouri. Lively was replaced as business agent, throughan election process, by Paul Alewine on July 1.2The Discharge of Raymond D. WoodruffHarry Horton testified without contradiction that hehired his first employees Larry Wright and RogerNorman in late 1981. They were union members andworked as fabricators and installers.3Wright did bothfabrication and installation whereas Norman did only in-stallation. Although an installer scale in the contract was$14.68 an hour, plus fringes, Horton paid Wright andNorman $10 an hour and performed journeyman workhimself. From December 1981 through mid-January1982, Horton employed only Wright and Norman. Inmid-January Horton hired Raymond Woodruff off thestreet to fabricate and install paying him the same $10wage.4During this December and January periodHorton did not pay fringes to the Respondent for thehours worked by Wright, Norman, or Woodruff wheneach was doing installation work. Horton did pay thefringes to the Respondent for his hours worked as a jour-neyman installer. Two weeks after Woodruff's hiringHorton was asked by Woodruff if there was a union con-tract. Horton responded affirmatively and Woodruffasked how to join the Union. Horton showed Woodruffarticle 4 of the contract which specified the eligibility.Horton told Woodruff to get the necessary paperwork2 The above is based on the objective evidence in the record in con-juction with uncontroverted testimony.3 The Respondent's terminology for an installer is journeyman sprin-kler fitter and the installation of the sprinkler systems is the only worksubject to the contract.4 The Respondent could not supply any local men and Horton was un-willing to pay a $29-a-day subsistence to get employees from Kansas orMissouri.516 PLUMBERS LOCAL 669 (AMERICAN FIRE PROTECTION)and supplied Lively's telephone number. At this sametime the Employer and the Union was in the process ofsettling a grievance over installers being paid subcontractscale. Horton concealed Woodruff's employment fromthe Union but the following week deducted union duesfrom Woodruffs check. Woodruff was also engaged ininstallation work at subscale and on February 9 was sentto the unit rig jobsite to do installation work. Horton ar-rived at the jobsite at the same time as Lively and beforeWoodruff appeared. Lively asked Horton who wasworking there and Horton responded, "no one" Hortonleft, contacted Woodruff, and told him not to go to thejobsite because Lively was there. Horton later sentWoodruff to the unit rig jobsite to install the systemstelling Woodruff to keep an eye peeled for the unionman. Horton also laid off Wright and Norman leavingWoodruff as his only employee.Thereafter, Lively went to Horton's office and toldHorton that he had information that Woodruff wasworking on the unit rig job. Lively told Horton to "stopthat now" and Lively did not want Woodruff in the fieldanymore. Horton told Lively he needed an installer andLively said he would get one. Horton, approximate tothis time, offered the union dues he had deducted fromWoodruff's February 5 pay to Lively. Lively would notaccept the dues and told Horton to forget "it," it's notgoing to do any good. Horton in response to Lively's re-quest furnished to the Union the pay stubs for Normanduring December 1981 and January 1982 and for Wood-ruff during January and February 1982. Wages owed andfringe payments calculated on the basis of the pay stubstotaled $1332.31. However, Lively on reconsiderationafter consultation with the Union's home office in Mary-land offered to settle the grievance "only" with a pay-ment of $2000. Horton questioned the new figure andLively stated, "Well, we don't give a damn what youpaid those men, we figure that $3000.00 is the full unionscale, regardless of what you paid them, plus the bene-fits." Lively told Horton, "What you have already paidthe men you're just out of luck." Horton agreed to paythe $3000 in installments which was accepted by theUnion on 2-11-82 as settlement of the grievance.6On February 15, Horton hired Gallagher through aunion referral. Horton contacted Lively complaining ofGallagher's attendance and Lively stated, "if he don'twork out for you get rid of him. I'll find you somebodyelse."On March 8, Horton executed an interim agreementoffered by the Union pending finalization of the new na-tional agreement. Pursuant to Horton's suggestions andarticle 4 of the contract, Woodruff sought and receivedletters from his past employer evidencing his journeymanskills as an installer. Woodruff presented the letters toHorton who in turn during March attempted to presentthem to Lively. Lively. Lively refused to even view theletters in Horton's possession.s Lively's insistence on an exorbitant amount to settle the grievance,although reprehensible, is not justiciable in this case, albeit the remedyrequested by the General Counsel must include the Respondent's griev-ance conduct prior to the termination. To do otherwise would be tanta-mount to disregard of the Act and its several provisions.In mid-March Horton was discussing his plight of lackof good employees from the hall when Woodruff enteredthe company office. Horton suggested to Lively thatWoodruff obtain membership in the Union whereuponLively stated, "He is not getting in the Union because heis a liar." Lively added that he (Lively) could not doanything about Woodruff until all his men were em-ployed and a new contract was negotiated. Horton ter-minated Gallagher and Lively said he would find a newman. Later Lively informed Horton that a new man,Jarvis, was being referred. Jarvis had not arrived by the18th when a work situation arose. Horton needed a manto move a system previously installed at the Apple Millrestaurant jobsite. The system conflicted with an air-con-ditioning duct just installed. Woodruff was Horton's onlyemployee so Horton sent him to Apple Mill. Horton wasout of town during that day but Lively contacted him bythe phone that evening about 11 p.m. Lively told Hortonthat Younger, a union committeeman, had caught Wood-ruff working on the Apple Mill jobsite. As a resultYounger had filed a grievance against the Company overWoodruff's performing installation work.6Lively said hewould hold the grievance in the file if Horton got rid ofWoodruff completely. Lively stated that he wantedWoodruff out of the field, out of the job shop, and noton the payroll at all. The following day Horton went tothe job shop and told Woodruff what had transpired andterminated Woodruff at that time. At this time Hortonwas engaged in two jobs, unit rig and Apple Mill.Jarvis subsequently reported for work and Hortonhired him. In March after Jarvis was employed Hortonconversed with Lively in the company parking lot.During the conversation Lively asked Horton, "Youaren't working Woodruff are you?" Horton respondedthat since hiring Jarvis there was no additional work forWoodruff or anyone else. During April, eight additionalinstallers were referred to Horton and each worked aday or two during the month. Horton also hired Wood-ruff on April 16 for fabrication work when Woodruffreappeared for reemployment.Raymond Woodruff testified that he had 6 years' expe-rience in sprinkler installation on construction jobs. Priorto working for the instant Employer, Woodruff was em-ployed by Lodi Fire Company for 5 months and AceSprinkler Company for 2 years 8 months in California,installing automatic fire systems. He was a journeymanfitter or a foreman during such employment. Woodruffleft California and returned to Tulsa, where he was em-ployed by Bill Story Safety Systems installing automaticfire suppression systems. He worked for Story for 9months. After Christmas 1981 Woodruff sought employ-ment from the instant Employer and was hired in mid-January 1982 at S10 an hour. Woodruff later received$11 an hour. Within 2 weeks Woodruff learned thatHorton was a union contractor. He asked Horton whatthe work situation was to be since he did want to jointhe Union and receive the union wage and other benefits.Horton agreed to help Woodruff get into the Union andgave him the phone number of J. R. Lively, the union6 It is not entirely clear in the record but there was a reference to Gal-lagher's (the prior employee) joining Younger in the grievance.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness agent. Horton admonished Woodruff to concealhis employment from Lively. Horton suggested, "tellhim that Horton would hire you if you were in theUnion and had a union card."Woodruff did call Lively and told him he was a non-union sprinkler fitter and gave him his work history inCalifornia and at Story's Tulsa. Woodruff expressed toLively his wish to join Local Union 669. Lively toldWoodruff that he would have to produce check stubs toshow 4 years' worktime as a journeyman. Woodruff toldLively he did not have check stubs but he could get let-ters from his previous employers. Lively responded thatthe letters were not good enough, he had to have thecheck stubs.The following day Woodruff informed Horton of Li-vely's requirement that Woodruff produce 4 years ofcheck stubs to evidence his journeyman status. Hortontold Woodruff to drop it, that he would take care of it.Horton pulled out the union contract and read article 4to Woodruff. Horton stated, "He can't keep you out onthe check stubs part because that's no where in negotia-tions."On February 9 Woodruff was sent to the unit rig jobto install systems. After working a short while he left togo to Cooper Supply Company up the street for addi-tional material. When Woodruff returned he saw Horton.Horton explained that Lively had been to the jobsite andknew that Woodruff had been doing the installation.Woodruff was sent to the fab shop to work the remain-der of that day. The days following Woodruff remainedin the fab shop.On February 12 Woodruff called Lively about joiningthe Union. Lively during the conversation asked Wood-ruff how long he had worked for Horton, who elseworked for Horton, where he had worked for Horton,and the specific number of hours he had spent on theunit rig job. Lively told Woodruff if he gave the answersto the questions that he would probably be let into theUnion. Woodruff gave evasive answers to Lively's ques-tions and Lively stated he would not let Woodruff in theUnion because he was a liar and a scab.A week later on February 19, Woodruff went to Hor-ton's office. Lively was present and as Woodruff came inHorton stated to Lively, "Hey, why don't we sign thiskid up, get him in the Union, and get him workinghere." Lively responded, "No, I'm not going to do it,he's a liar." Thereupon, Woodruff left the office. LaterWoodruff returned to Horton's office. Lively called tohim by name and said, "I'm not going to keep you fronjoining the Union but I'm not going to let you in untilafter April I or until after the strike, if we have a strike,and it's settled." Woodruff replied, "Okay." Lively toldWoodruff to get all his letters together and have themready when the strike is settled.Woodruff's journeyman experience with prior employ-ers included: Ace Sprinkler where he accumulated 2years 8 months; Bill Story's where he accumulated 8months; Lodi Fire where he accumulated 5 months; andthe instant Employer where he accumulated as of thepresentation to Lively, 2 months.7I Woodruff previously received letters from Ace and Story's evincing3 years', 4 months' journeyman experience. The addition of Lodi and theIn mid-March Horton experienced a minor emergencyat the Apple Mill jobsite. Previously installed sprinklerpipe was in the way of air-conditioning ductwork. Galla-gher had been laid off and Woodruff was the only em-ployee with installation experience. Horton sent Wood-ruff to the job to correct the problem telling him to keepan eye out for the union man. While working at AppleMill Woodruff was approached by a man who asked himif he had a union card and if he was installing a sprinklersystem. Woodruff replied, "no." The man asked Wood-ruff if he was working for Harry Horton. Woodruff toldthe man to figure it out. The man then asked Woodrufffor his name. Woodruff answered, "tell me yours andwho you are." The man responded, "I'm Younger, acommitteeman for the Union, are you, Bo." Woodruffsaid yes. Younger seemed satisfied and left. Woodruffwas finishing the job while this conversation was ongo-ing, so he locked up his tools and left the jobsite. He at-tempted to contact Horton but was unable to do so.The next day, March 19, Woodruff went to Horton'soffice. Horton said he was going to have to let Woodruffgo because Lively wanted him completely away fromthe Company because he (Lively) could not trust him.Woodruff got his final pay and left the premises.Woodruff was aware of the strike during his unem-ployment and the day it ended he called Lively on thephone. Woodruff testified that the conversation was,"Mr. Lively I've called again, I've heard the strike hasbeen settled and I called to talk to you about joining up,like we had earlier discussed." Lively said, "Yes wewere just talking about you. You couldn't keep off theunion jobs, so I'm not letting you in." Woodruff thenread article 4 of the contract to Lively. Lively said, "Letme read you something." Lively read off a phonenumber and said, "this is my boss, call him, tell him whata S.O.B. I am." Lively then hung up the phone. Wood-ruff did not attempt any further contact with Lively.8During his unemployment Woodruff learned that aunion could not have him terminated. He called Hortonseeking employment and Horton hired him April 16 torun errands and fabricate systems. Several union mem-bers were hired in April for both fabrication and installa-tion work and Woodruff himself did some installationwork. In June and July Woodruff installed systems onthe Safeway job which was a new job for Horton.Woodruff's wage upon rehiring was the same as before,$10 or $11 an hour.Analysis and ConclusionsThe General Counsel contends that the Respondentviolated Section 8(b)(2) of the Act by causing the dis-charge of Woodruff, an employee working in a bargain-ing unit represented by the Respondent. Concurrentlythe Respondent denied Woodruff's application to join on"grounds other than his failure to tender the periodicdues and initiation fees uniformly required as a conditionof acquiring or retaining membership."instant Employer would augment his total to 3 years, I I months. Furtherhis testimony shows 6 years' experience in the construction industry.I Lively was not called to testify nor was he in attendance.518 PLUMBERS LOCAL 669 (AMERICAN FIRE PROTECTION)The Respondent argues that Lively was attempting toenforce the collective-bargaining contract and preserveits integrity. The Respondent in brief admits that Livelysought, and attained, Woodruffs termination but con-tends there is no evidence that the termination wassought because he was not a union member or becausehe was engaged in any activity protected by the Act.The Act proscribes discrimination between union andnonunion employees in a manner that tends to encourageunion membership. When an employee is denied unionstatus by a union and as a result of this nonunion status iscaused to be discharged by the union the unlawful dis-crimination is apparent. However, the inquiry does notend there, for the Board has stated, "When a union pre-vents an employee from being hired or causes an em-ployee's discharge, it has demonstrated its influence overthe employee and its power to affect his livelihood in sodramatic a way that we will infer-or, if you please,adopt a presumption that-the effect of its action is toencourage union membership on the part of all employ-ees who have perceived that exercise of power. But theinference may be overcome, or the presumption rebutted..in instances where the facts show that the unionaction was necessary to the effective performance of itsfunction of representing its constituency."9Thus theGeneral Counsel's prima facie case in support of the pre-sumption can be rebutted by a preponderance of compe-tent, credible evidence.The General Counsel must first present a prima faciecase. The evidence shows and the Respondent admitsthat Lively sought Woodruff's discharge from the Em-ployer. The Employer acted upon the Union's demandand discharged Woodruff. Further the record clearlyshows that Woodruff applied to Lively for membershipon more than one occasion and the Employer also at-tempted to facilitate Woodruff's membership in theUnion. On each occasion, Lively either stated additionalrequirements necessary to membership which were out-side the contract or flatly denied that Woodruff wouldget membership in the Union. At no time did Livelyfollow the contractual procedure which specificallymade provision for nonunion employees to join theUnion nor did Lively raise any questions about Wood-ruff's application based on his failure to tender dues oran initiation fees. Therefore, the General Counsel haspresented a prima facie case of the Union causing an em-ployer to discriminate against an employee in violationof Section 8(a)(3).What remains for determination is an evaluation of Li-vely's conduct in terms of his real motive, not only thatexpressed in the Respondent's brief, but a motive in-ferred from the entirety of his actions.The Respondent in brief questions Woodruff's eligibil-ity and journeyman experience as a defense of the dis-charge but the record fails to disclose that Lively in hisconfrontations with Horton or Woodruff raised suchquestions. In fact, the record discloses the opposite, thatLively was not concerned with Woodruffs experience oreligibility but rather was only concerned with a non-union employee's doing union work on a union job. If9 Operating Engineers Local 18 (Ohio Contractors), 204 NLRB 681(1973).Lively were truly concerned about Woodruff's eligibilityfor membership based on his journeyman experience hewould have determined Woodruffs eligibility accordingto the contract rather than arbitrarily denying such con-sideration to him.The Respondent's argued concern for the integrity ofthe contract is tainted by the manner and means em-ployed by Lively. Albeit Lively did associate Horton'swork practices with Woodruff's employment the evi-dence does not conclusively sustain the Respondent's es-poused motive. The failure of Lively to consider Wood-ruff for membership and his threat to Horton of an addi-tional grievance over Horton's work practices if Wood-ruff is not terminated from all employment is probativeof the Union's motive and shows that the objective wasto condition further employment of installers on unionmembership and union referral. In the January instanceof union referral Lively attempted to burden Hortonwith the more expensive per diem for members hiredoutside the Tulsa area which was a newly negotiateditem for the national agreement to be effective April 1,1982. At the time the current contract contained no suchprovision. Moreover, Lively did not object or questionthe prior work practices associated with Norman andWright except to include Norman's subcontract wagedifferential in the original calculations to settle the griev-ance against Horton.'°In my view, it is instructive ofLively's overall purpose to note that neither Norman norWoodruff received any wage differential from the exor-bitant settlement amount demanded by Lively in theFebruary grievance. Further Lively expressly intendedthat Horton hire only union members who were out onstrike in contravention of both his own contract and thelaw rather than admit Woodruff to membership and con-tinued employment.The Respondent's collateral arguments that Woodruffwas laid off due to lack of work and Woodruff's admit-ted ineligibility to perform bargaining unit work or thatHorton has made Woodruff's employment impossible byfailing to register him in the apprenticeship program areunavailing. Woodruff when terminated was replaced bya union member, Jarvis, referred by Lively. The record,rather than containing any admitted ineligibility ofWoodruff to perform unit work, shows clearly thatWoodruff was not only able to perform uniop work butdid so more satisfactorily than union members referredby the Union and always to the complete satisfaction ofthe employer. In the last analysis and in accord with thecontract it is the employer who must be satisfied with aprospective employee's or union member's eligibility ex-perience, or ability to perform." The Respondent doescorrectly state one proposition in its brief, "Woodruffsmembership or nonmembership in local 669 is irrelevantto this employability by the employer." The Respondentmay allow or disallow membership in its Union to'O As the Respondent notes in its brief Norman and Wright were per-forming the same work as Woodruff and at the same wage but Livelyhad no objection to their continued employment1 The contract expressly makes proof of an employee's past experi-ence to satisfy membership eligibility a matter for the Employer, not theUnion. The Union merely becomes a depository for the probative materi-al after the Employer's determination.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoodruff but if it withholds membership from Woodruffit cannot object to his employment in the bargaining unitnor can it seek his termination because under the ActWoodruff has the unequivocal right to employment freefrom union discrimination either directly or indirectly.I am mindful of the Supreme Courts pronouncement inthe Ford Motor case, i.e., "A wide range of reasonable-ness must be allowed a statutory bargaining representa-tive in serving the unit it represents, subject always tocomplete good faith and honesty of purpose in the exer-cise of its discretion."'2In my view, Lively acted com-pletly outside the acceptable range of reasonableness andbordering on complete bad faith and dishonesty.I conclude and find in view of the above that the Re-spondent, through its agent J. R. Lively, did directHorton to terminate Woodruff, that it did so becauseWoodruff was not a member of the Respondent, and thatit did so after repeatedly denying Woodruff membershipin the Respondent's Union. The Respondent thereforeacted in violation of Section 8(b)(2) of the Act and Ishall order the violation remedied.Since it is the Board's duty to recognize other statutesand purposes in its enforcement of the National LaborRelations Act'3other sections of its own Act cannot beallowed to waste away in a vacuum. Notwithstanding,that this is not the proper forum there is a nexus betweenthe events in this record and the proscriptions in Section302(a)(1)(2) and Section 302(b)(1). The General Counselseeks backpay and reinstatement herein. Neither can ap-propriately be ordered without consideration of the ap-parent Section 302 violation. Particularly, consideringthe facts that the Respondent's settlement of a priorgrievance based in part on Woodruff's employment didnot ensure to the benefit of employees Woodruff orNorman as it should have and the continuing provoca-tion of grievances that could occur if Woodruff is notadmitted to membership after having gained reinstate-ment. The Respondent has once demonstrated its pro-clivity to exact money in excess of the Employer's liabil-ity and for its sole gratification, not that of the bargain-ing unit employees. Accordingly, I shall consider thepast settlement of the grievance and any future prospectsof grievance settlements in my remedy.ADDITIONAL CONCLUSIONS OF LAW1. By causing and attempting to cause American Auto-matic Fire Protection, Inc., to terminate the employmentof Raymond D. Woodruff because he was not a member,the Respondent violated Section 8(b)(2) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.12 Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953).is Western Community Organization v. NLRB, 485 F 2d 917 (DC. Cir.1973).As Woodruff has been rehired, I shall recommend thatthe Respondent notify American Automatic Fire Protec-tion, Inc., and Raymond D. Woodruff, in writing, that ithas no objection to the continued employment of Wood-ruff in a bargaining unit position. 4 The Respondentshall also effectuate expunction of Woodruff's dischargefrom the Employer's personnel files."sIt is also recom-mended that the Respondent be required to make Wood-ruff whole for any loss of earnings he may have sufferedby reason of its unlawful conduct in causing his termina-tion on March 19, 1982, with backpay computed on aquarterly basis and interest thereon to be computed inthe manner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), and Florida Steel Corp., 231 NLRB (1977),1efrom March 19, 1982, the date of discharge to April 16,1982, the date of Woodruff's rehiring.In addition as part and parcel of the backpay liabilitythe Respondent must tender to Woodruff the differencebetween his actual wages during the months of Januaryand February 1982 and the contract wages of $14.86 anhour based upon the grievance settled between the Em-ployer and the Respondent on 2-11-82. Should anygrievance based upon the Employer's failure to pay con-tract wages or fringes be processed to satisfaction for theperiod 2-11-82 to the present time or any time in thefuture the employees affected thereby, including Wood-ruff, shall be paid the difference between the actual wageand the contract wage as calculated in determining thegrievance including interest until paid.On the foregoing findings of fact and conclusions oflaw and on the entire record, and pursuant to Section10(c) of the Act, I issue the following recommendedORDER 1 7The Respondent, Road Sprinkler Fitters, Local 669,U.A., its officers, agents, and representatives, shallI. Cease and desist from(a) Causing or attempting to cause American Automat-ic Fire Protection, Inc., to discharge Raymond D.Woodruff in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Notify American Automatic Fire Protection, Inc.,and Raymond D. Woodruff, in writing, that it has no ob-jection to the continued employment of Woodruff in abargaining unit position and ask the Employer to removeany reference to Woodruff's unlawful discharge from itsfiles and notify Woodruff that it has asked the Employerto do this.14 The Respondent's May 7 telegram to Horton is insufficient in that itconditions Woodruff's continued employment in the bargaining unit.'5 R. H. Macy & Co., 266 NLRB 858 (1983).'l See generally Isis Plumbing Co., 138 NLRB 716 (1962).1 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.520 PLUMBERS LOCAL 669 (AMERICAN FIRE PROTECTION)(b) Make Raymond D. Woodruff whole for any loss ofpay he may have suffered by reason of the discriminationagainst him, in the manner set forth in the section of hisdecision entitled, "Remedy."(c) Preserve and, upon request, make available to theNational Labor Relations Board or its agents for exami-nation and copying, all Employer reports for payment ofcontract fringes, grievance reports, and determinationsincluding settlements of grievances and all other recordsnecessary to effectuate the backpay provisions of thisOrder.(d) Post at its union offices in Tulsa, Oklahoma, andAdelphi, Maryland, copies of the attached notice marked"Appendix."' Copies of the notice, on forms providedby the Regional Director for Region 16, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days thereafterin conspicuous places including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Re-spondent has taken to comply. The Regional Directorshall supply copies of the below notice to the American'1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."Automatic Fire Protection, Inc. for posting if such post-ing is desired.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had an opportunity topresent evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and has ordered us to post this notice.WE WILL NOT cause or attempt to cause AmericanAutomatic Fire Protection, Inc., to discharge RaymondD. Woodruff in violation of Section 8(a)3) of the Act.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of their rights guaran-teed under Section 7 of the Act.WE WILL notify American Automatic Fire Protection,Inc., and Raymond D. Woodruff, in writing, that wehave no objection to the continued employment ofWoodruff by American Automatic Fire Protection, Inc.,in a bargaining unit position.WE WILL make Raymond D. Woodruff whole for anyloss of pay he may have suffered by reason of the dis-crimination practiced against him.ROAD SPRINKLER FITTERS, LOCAL 669,U.A., AFL-CIO521